The suit was brought to the Spring Term, 1873, of the Court of Cumberland county, at which term the plaintiff, a *Page 413 
resident of that county, filed his complaint, seeking the recovery of a bond given by the chairman of the late Court of Pleas and Quarter Sessions of Bladen county, in December, 1864, for $16,000.
Defendants appeared by counsel and moved to dismiss the suit for want of jurisdiction, contending that the same should have been brought to the Superior Court of Bladen. His Honor being of that opinion, allowed the motion and dismissed the suit.
The plaintiff excepted to this ruling of the Court, because, 1st, the action being for a debt only, plaintiff can sue in the county where he resides; and 2d, because his Honor erred in dismissing the action. If the county of Cumberland is not the proper county, he ought only to have ordered a change of venue to Bladen county, and from the judgment of his Honor, plaintiff appealed.
C. C. P., sec. 67, provides that actions against public officers shall be brought in the county where the cause of action arose. And we have already said in two cases Johnson v. Commissioners of Cleaveland,67 N.C. 101, and Alexander v. Commissioners of McDowell, Ibid. 330, that suits against county commissioners ought to be brought in the county of which they are commissioners.
That is the only point in this case.
There is no error.